PER CURIAM.
Having considered appellant’s response to the court’s order dated May 8, 2000, the court determines that it has jurisdiction. See Thomas v. Thomas, 724 So.2d 1246 (Fla. 4th DCA 1999); see also Rivera v. Rivera, 562 So.2d 833 (Fla. 1st DCA 1990). Thus, the show cause order is hereby discharged and the appeal shall proceed from the Order Upon Respondent/Wife’s Second Motion to Dismiss Petition for Dissolution of Marriage and Petitioner/Husband’s Motion for Default and Order Upon Pretrial Conference, entered February 3, 2000, and the Final Judgment of Dissolution of Marriage, entered February 8, 2000.
WOLF, KAHN, AND DAVIS, JJ., CONCUR.